DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 6/2/2021 have been fully considered but they are moot.
Applicant argues on pages 5-7 that Suzuki fails to disclose that illuminance distribution is “imaged” but instead is detected. This argument is moot in view of the new grounds of rejection which relies on Nishihara (US20110080510) to disclose these limitations in the claims. Accordingly, this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 4-6, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al. (US20030120156, hereafter Forrester) in view of Masahiro (JP2981700, hereafter citing to the machine translation of JP2981700), Suzuki et al. (US20040033037, hereafter Suzuki), and Nishihara (US20110080510).
Regarding claim 1, Forrester discloses in Figures 1-2 an illumination light transmission apparatus (Forrester, endoscopic motion measurement device) (Forrester, Para 25; “an exemplary endoscopic motion measurement device makes use of much of existing endoscopic hardware consisting of […] standard object illumination white light source 3, light-guide 4 for delivering white light”) comprising:
a non-speckle illumination light source (Forrester, light source 3) configured to radiate a non-speckle illumination light (Forrester, Para 25; “standard object illumination white light source 3, light-guide 4 for delivering white light from source to endoscope internal light guide entrance port 9”);
a speckle illumination light source (Forrester, laser transmitter 6) configured to radiate a speckle illumination light (Forrester, Para 12; “light from the laser source is guided to the tissue […] to enable effective speckle imaging”);
a fiber bundle (Forrester, internal light guide 28) configured by a plurality of optical fibers into a bundle (Forrester, Para 26; “source light guide 4 and endoscopic internal light guide 28 on standard endoscopes […] consist of one or several multimode fiber optic cables”) (Forrester, Figures 1 and 2; showing the laser source fiber 8 and source light guide 4 in this configuration); and
(Forrester, light guide entrance port 9 and mechanical switching connection 30) configured to guide both the non-speckle illumination light (Forrester, Para 27; “most standard white light source guides 4 consist of a fiber-bundle of several meters length that result in too much mode degradation for proper blood flow measurement. However, the endoscopic shaft 2 containing the internal light guide 28 in most standard endoscopes is of a short enough length that polarization and mode degradation of the source light does not degrade significantly and blood flow measurement is possible”) and the speckle illumination light into the fiber bundle (Forrester, Figure 2; showing both the white light source and laser feeding into port 9) (Forrester, Para 28; “laser transmitter 6 and lens arrangement 7 for coupling laser light to fiber optic cable 8 for delivering laser light to the endoscope internal light guide 28, and optical connection of laser source fiber 8 and white light source fiber 4 to endoscope light guide entrance port 9”).
Forrester does not clearly and explicitly disclose wherein the optical control block guides the speckle illumination light into only one optical fiber selected from the optical fibers configuring the fiber bundle based on an imaged illuminance distribution of the fiber bundle.
In an analogous illumination imaging device field of endeavor Masahiro discloses in Figure 10 wherein speckle illumination light from a speckle light source is guided into only one optical fiber (Masahiro, Para 64; “RGB laser light is emitted from an RGB laser light source 24, is incident on the second single mode fiber 26 via a lens 17, propagates inside the fiber 26, is guided into a body cavity, and passes through the surface of the specimen 2”) selected from optical fibers configuring a fiber bundle (Masahiro, Para 19; “Scanning means for sequentially inputting the frequency-swept laser light to the input ends of a plurality of fibers constituting a bundle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forrester wherein the optical control block guides the speckle illumination light into only one optical fiber selected from the optical fibers configuring the fiber bundle in order to allow for the system to calculate a function of a specific deep portion of an imaged sample as taught by Masahiro (Masahiro, Para 19).
In an analogous illumination imaging device field of endeavor Suzuki discloses wherein light is guided into a fiber bundle based on a detected illuminance distribution of the fiber bundle (Suzuki, Para 69; “There is provided with a method of manufacturing a light source device according to the invention, comprising the steps of: bundling a plurality of optical fibers to form an optical fiber bundle; irradiating a light from an input terminal side of the optical fiber bundle; detecting a light intensity and light distribution pattern on an output terminal side of the optical fiber bundle; calculating a light intensity of an optical fiber light source for each of the optical fiber on the basis of a detection result in order to obtain a desired output on the output terminal side; and connecting the optical fiber light source to the optical fiber bundle on the basis of a calculation result.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forrester as modified by Masahiro above wherein light is guided into a fiber bundle based on a detected illuminance distribution of (Suzuki, Para 70).
Forrester as modified by Masahiro and Suzuki above does not disclose wherein the light is detected via an image.
In an analogous imaging system field of endeavor Nishihara discloses wherein light is detected via an image (Nishihara, Para 28; “Embodiments of the present invention overcome the foregoing deficiencies with an innovative image taking device that allows a light-quantity measurement process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masahiro and Suzuki above wherein the light is detected via an image in order to minimize noise and improve resolution of the signal as taught by Nishihara (Nishihara, Para 14 and 28).

Regarding claim 2, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the limitations of claim 1 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein a single-mode optical fiber is included in the optical fibers configuring the fiber bundle (Forrester, Para 29; “fiber optic light delivery system 8 […] consist of various combinations of single or bundled multimode or single mode”).
Forrester as modified by Masahiro, Suzuki, and Nishihara above is interpreted as disclosing this limitation in the claim because the internal light guide 28 combines the fibers of laser source fiber 8 and source light guide 4 therefore internal light guide 28 would also contain the single-mode optical fiber from laser source fiber 8.

Regarding claim 4, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the limitations of claim 1 as discussed above.
Forrester does not disclose wherein the selected one optical fiber is a single-mode optical fiber.
However, Masahiro further discloses wherein a selected one optical fiber for transmission is a single-mode optical fiber (Masahiro, Para 64; “RGB laser light is emitted from an RGB laser light source 24, is incident on the second single mode fiber 26 via a lens 17, propagates inside the fiber 26, is guided into a body cavity, and passes through the surface of the specimen 2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forrester as modified by Masahiro, Suzuki, and Nishihara above wherein the selected one optical fiber is a single-mode optical fiber in order to allow for the system to calculate a function of a specific deep portion of an imaged sample as taught by Masahiro (Masahiro, Para 19).

Regarding claim 5, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the limitations of claim 1 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein the selected one optical fiber is an optical fiber in which a polarized-wave face is maintained (Forrester, Para 29; “fiber optic light delivery system 8 […] consist of […] polarization maintaining […] fiber optic cables”).
Forrester as modified by Masahiro, Suzuki, and Nishihara above is interpreted as disclosing the limitation above because in Forrester as modified by Masahiro, Suzuki, and Nishihara above the laser lights are sequentially emitted which would include the polarization maintaining fiber from Forrester.

Regarding claim 6, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the limitations of claim 1 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein the optical control block selectively guides the non-speckle illumination light and the speckle illumination light into the fiber bundle (Forrester, Para 28; “optical or mechanical switching device 30 for switching optical connection of laser source fiber 8 and white light source fiber 4 to endoscope light guide entrance port 9”).

Regarding claim 9, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the elements of claim 1 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein the non-speckle illumination light source is configured to obtain a bright-field image (Forrester, Para 49; “the short coherence length source can be made to produce an image identical to the laser-illuminated tissue without the speckle structure […] One obvious example of a short coherence length source that can be used is the white light source”) and the speckle illumination light source (Forrester, Para 12; “light from the laser source is guided to the tissue […] to enable effective speckle imaging”).

Regarding claim 10, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the elements of claim 9 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein the speckle-enhanced image obtained by the speckle illumination light source is at least one of images of a fluid and a flow path (Forrester, Para 32; “images are processed by computer processing system 18 into blood flow images”).

Regarding claim 11, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the elements of claim 9 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein the bright-field image obtained by the non-speckle illumination source is an organ image (Forrester, Para 49; “the short coherence length source can be made to produce an image identical to the laser-illuminated tissue without the speckle structure […] One obvious example of a short coherence length source that can be used is the white light source”) and the speckle-enhanced image obtained by the speckle illumination light source is a blood-flow image (Forrester, Para 41; “method for generating relative blood flow images from laser speckle images will now be described”).

Regarding claim 12, Forrester discloses in Figures 1-2 an illumination light transmission method (Forrester, Para 10; “we disclose a method for endoscopic tissue diagnosis”) comprising:
a non-speckle illumination light radiation process of radiating a non-speckle illumination light (Forrester, light source 3)(Forrester, Para 25; “standard object illumination white light source 3”) for use in obtaining a bright-field image (Forrester, Para 49; “the short coherence length source can be made to produce an image identical to the laser-illuminated tissue without the speckle structure […] One obvious example of a short coherence length source that can be used is the white light source”);
a speckle illumination light radiation process of radiating a speckle illumination light (Forrester, laser transmitter 6) for use in obtaining a speckle-enhanced image (Forrester, Para 12; “light from the laser source is guided to the tissue […] to enable effective speckle imaging”); and
an emission process of emitting (Forrester, Para 27; “illuminate tissue of interest 10 uses internal light guide 28”) (Forrester, Para 29; “illumination of tissue 10 within the camera field-of-view”) both of the non-speckle illumination light (Forrester, Para 27; “most standard white light source guides 4 consist of a fiber-bundle of several meters length that result in too much mode degradation for proper blood flow measurement. However, the endoscopic shaft 2 containing the internal light guide 28 in most standard endoscopes is of a short enough length that polarization and mode degradation of the source light does not degrade significantly and blood flow measurement is possible”) and the speckle illumination (Forrester, Figure 2; showing both the white light source and laser feeding into port 9) (Forrester, Para 28; “laser transmitter 6 and lens arrangement 7 for coupling laser light to fiber optic cable 8 for delivering laser light to the endoscope internal light guide 28, and optical connection of laser source fiber 8 and white light source fiber 4 to endoscope light guide entrance port 9”) into a fiber bundle (Forrester, internal light guide 28) with a plurality of optical fibers formed in a bundle (Forrester, Para 26; “source light guide 4 and endoscopic internal light guide 28 on standard endoscopes […] consist of one or several multimode fiber optic cables”)(Forrester, Figures 1 and 2; showing the laser source fiber 8 and source light guide 4 in this configuration).
Forrester does not clearly and explicitly disclose wherein the optical control block guides the speckle illumination light into only one optical fiber selected from the optical fibers configuring the fiber bundle based on an imaged illuminance distribution of the fiber bundle.
In an analogous illumination imaging device field of endeavor Masahiro discloses in Figure 10 wherein speckle illumination light from a speckle light source is guided into only one optical fiber (Masahiro, Para 64; “RGB laser light is emitted from an RGB laser light source 24, is incident on the second single mode fiber 26 via a lens 17, propagates inside the fiber 26, is guided into a body cavity, and passes through the surface of the specimen 2”) selected from optical fibers configuring a fiber bundle (Masahiro, Para 19; “Scanning means for sequentially inputting the frequency-swept laser light to the input ends of a plurality of fibers constituting a bundle”).
(Masahiro, Para 19).
In an analogous illumination imaging device field of endeavor Suzuki discloses wherein light is guided into a fiber bundle based on a detected illuminance distribution of the fiber bundle (Suzuki, Para 69; “There is provided with a method of manufacturing a light source device according to the invention, comprising the steps of: bundling a plurality of optical fibers to form an optical fiber bundle; irradiating a light from an input terminal side of the optical fiber bundle; detecting a light intensity and light distribution pattern on an output terminal side of the optical fiber bundle; calculating a light intensity of an optical fiber light source for each of the optical fiber on the basis of a detection result in order to obtain a desired output on the output terminal side; and connecting the optical fiber light source to the optical fiber bundle on the basis of a calculation result.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forrester as modified by Masahiro above wherein light is guided into a fiber bundle based on a detected illuminance distribution of the fiber bundle in order to allow for the light intensity distribution to be controlled easily and therefore increase reliability as taught by Suzuki (Suzuki, Para 70).
Forrester as modified by Masahiro and Suzuki above does not disclose wherein the light is detected via an image.
(Nishihara, Para 28; “Embodiments of the present invention overcome the foregoing deficiencies with an innovative image taking device that allows a light-quantity measurement process”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Masahiro and Suzuki above wherein the light is detected via an image in order to minimize noise and improve resolution of the signal as taught by Nishihara (Nishihara, Para 14 and 28).

Regarding claim 13, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the elements of claim 12 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein the speckle-enhanced image is at least one of images of a fluid and a flow path (Forrester, Para 32; “images are processed by computer processing system 18 into blood flow images”).

Regarding claim 14, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the elements of claim 12 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above further discloses wherein the bright-field image is an organ image (Forrester, Para 49; “the short coherence length source can be made to produce an image identical to the laser-illuminated tissue without the speckle structure […] One obvious example of a short coherence length source that can be used is the white light source”) (Forrester, Para 41; “method for generating relative blood flow images from laser speckle images will now be described”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Forrester, Masahiro, Suzuki, and Nishihara as applied to claim 1 above, and in further view of Shimokita (US20120257034). 
Regarding claim 8, Forrester as modified by Masahiro, Suzuki, and Nishihara above discloses all of the limitations of claim 1 as discussed above.
Forrester as modified by Masahiro, Suzuki, and Nishihara above does not disclose a diffusion plate arranged on an optical path of the non-speckle illumination light so as to diffuse the non-speckle illumination light.
In an analogous illuminated imaging device field of endeavor Shimokita discloses a diffusion plate arranged on an optical path of the non-speckle illumination light so as to diffuse the non-speckle illumination light (Shimokita, Para 21; “it is preferable that the intravital observation device in accordance with this invention comprises a diffusion plate that is arranged between the light source and the living body and that can diffuse the incident light”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Forrester as modified by Masahiro, Suzuki, and Nishihara above to include a diffusion plate arranged on an optical path of the non-speckle illumination light so as to diffuse the non-speckle illumination light in order to uniformly emit the light as taught by Shimokita (Shimokita, Para 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793